

117 S1514 IS: Border Transportation Efficiency Act
U.S. Senate
2021-04-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1514IN THE SENATE OF THE UNITED STATESApril 29, 2021Mr. Heinrich (for himself, Mr. Cornyn, and Ms. Sinema) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsA BILLTo expedite detainee transport to border patrol processing facilities.1.Short titleThis Act may be cited as the Border Transportation Efficiency Act.2.Commercial driver program(a)Defined termIn this section, the term remote border patrol station means a U.S. Border Patrol station located in an area within the United States along the international border between the United States and Mexico that is not within an area defined and designated by the Bureau of the Census as an urbanized area. (b)EstablishmentThe Commissioner of U.S. Customs and Border Protection shall establish a program to expedite detainee transport to border patrol processing facilities by ensuring, beginning not later than 1 year after the date of the enactment of this Act, that—(1)not fewer than 300 U.S. Border Patrol agents assigned to remote border patrol stations have a commercial driver’s license with a passenger endorsement for detainee transport;(2)in each of the El Paso, Laredo, Rio Grande Valley, San Diego, Yuma, and Tucson U.S. Border Patrol Sectors—(A)not fewer than 5 U.S. Border Patrol agents with a commercial driver’s license are available during every shift; and(B)not fewer than 5 buses are assigned to the sector; and(3)in each of the Big Bend, Del Rio, and El Centro U.S. Border Patrol Sectors—(A)not fewer than 2 U.S. Border Patrol agents with a commercial driver’s license are available during every shift; and(B)not fewer than 3 buses are assigned to the sector.(c)RelocationBuses assigned to specific U.S. Border Patrol sectors pursuant to subsection (b) may be relocated to other sectors in response to changing migration patterns.(d)Reducing wait times at remote U.S. Border Patrol stationsThe Commissioner of U.S. Customs and Border Protection shall ensure that sufficient buses are available in each U.S. Border Patrol sector to avoid subjecting detainees to long wait times at remote border patrol stations.(e)Use of official duty timeA U.S. Border Patrol agent shall be credited with work time for the process of obtaining and maintaining a commercial driver’s license under subsection (b).(f)Reports to CongressThe Secretary of Homeland Security shall submit quarterly reports regarding the average length of detainees’ stay at U.S. Border Patrol stations to—(1)the Committee on Homeland Security and Governmental Affairs of the Senate; and (2)the Committee on Homeland Security of the House of Representatives.